Citation Nr: 1028907	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for psychiatric disability 
other than PTSD, to include as secondary to a low back 
disability.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO declined to 
reopen a claim for service connection for a low back disability, 
and denied claims for service connection for depression and for a 
TDIU.  The Veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) in 
February 2006.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2006.

In his substantive appeal, the Veteran requested a Board hearing 
at the RO.  However, in March 2006, the Veteran submitted a 
signed statement indicating that he wished to withdraw his 
request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2009).  

In February 2009, the Board reopened the previously denied claim 
for service connection for a low back disability and remanded to 
the RO, via the Appeals Management Center (AMC) in Washington, 
DC, the claim for service connection for back disability, on the 
merits, along claim with the claims for service connection for 
psychiatric disability and for a TDIU.  After accomplishing the 
requested action, the AMC continued to deny each claim (as 
reflected in a March 2010 supplemental SOC (SSOC)), and returned 
the matters to the Board for further appellate consideration.  

The Board notes that the RO previously denied the Veteran's claim 
for service connection for posttraumatic stress disorder (PTSD) 
in March 1999 and May 2000 decisions.  In May 2005, the Veteran 
filed a claim for service connection for "major depression" 
secondary to chronic pain caused by his back injury.  Thereafter, 
the RO denied service connection for depression on both a direct 
and secondary basis.  The medical evidence in this case shows 
that the Veteran has also been diagnosed with generalized anxiety 
disorder and chronic pain disorder associated with psychological 
factors and general medical condition.  As such, the Board has 
characterized the current claim as one for psychiatric disability 
other than PTSD, as reflected on the title page).  Cf. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  There is no evidence of chronic low back disability during 
service, and continuity of back symptomatology since service has 
not been credibly established. 

3.  Although the Veteran complained of "nervous trouble" in 
April 1968, there is no evidence of chronic psychiatric 
disability during service, continuity of psychiatric 
symptomatology since service has not been alleged or shown, and 
there is otherwise no evidence suggesting a medical link between 
any current psychiatric disability other than PTSD and the 
Veteran's service.

4.  As service connection is not in effect for any of the 
Veteran's disabilities, there is no legal basis for award of a 
TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability 
are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for a psychiatric 
disability other than PTSD, to include as secondary to low back 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).

3.  The claim for a TDIU is without legal merit.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 3.655, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

At the outset, the Board notes that in connection with the claim 
for a TDIU, the Veteran has been notified of the reasons for the 
denial of the claim, and afforded the opportunity to present 
information and evidence pertinent to the claim.  The Board finds 
that these actions satisfy any duties to notify and assist the 
Veteran.  As is explained in more detail, below, the claim for a 
TDIU lacks legal merit.  As the law, and not the facts, is 
dispositive of this claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts are dispositive in a matter).

As regards the claims for service connection on appeal, the Board 
points out that notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating and a March 2009 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims for 
service connection, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2005 letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).  

The September 2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the June 2005 
letter.  Subsequently, the March 2009 letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the letter, and opportunity for the Veteran to 
respond, the March 2010 SSOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records (STRs), VA outpatient treatment records, private medical 
records from Jefferson Regional Medical Center and Dr. Simpson, 
and records from the Social Security Administration (SSA).  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
friends, family, and representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claims on appeal is warranted.  In 
this regard, the Board points out that pursuant to the Board's 
February 2009 remand directives, an attempt was made to obtain 
additional STRs from Fort Wood and Fort Lewis.  A January 2010 
memorandum associated with the claims file reflects that measures 
were taken to obtain these records, but that they are unavailable 
and further attempts to obtain them would be futile.  

The Board also points out that the Veteran has not been afforded 
a VA examination or medical opinion in connection with the claims 
on appeal.  However, as explained in more detail below, as 
regards each matter on appeal, the current record does not 
reflect even a prima facie claim, on the merits.  As such, VA is 
not required to arrange for medical examination to obtain a 
medical opinion in connection with the claims.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(b) (2009); Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).
 
In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of these claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributed to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is questioned.  When the 
fact of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

1.  Low Back Disability

The Veteran alleges that he was treated for back pain on sick 
call during service, and that his back pain has gotten 
progressively worse since service.  In July 2005, the Veteran 
submitted lay statements attesting to the fact that the Veteran 
said he hurt his back during basic training and that he has 
continued to have problems with his back since returning from 
service.

The Veteran's STRs are unremarkable for any complaint, findings, 
or diagnosis relating to the back.  The report of the April 1968 
separation examination reflects that his spine was normal.  On 
the April 1968 Report of Medical History that was filled out and 
signed by the Veteran, he checked "no" when asked whether he 
had back trouble of any kind.  In May 1968, he stated that there 
had been no change in his medical condition since the separation 
examination in April.

Post-service, the Veteran's SSA records include an April 1996 
note from Dr. Davis, which reflects that the Veteran complained 
of left lower quadrant pain in his back.  

Private treatment records from Dr. Simpson and Jefferson Regional 
Medical Center reflect that the Veteran was first seen in 
February 1997 with complaints of left-sided flank pain, which was 
initially thought to be associated with his kidneys.  Further 
testing revealed a herniated nucleus pulpous at the L5-S1 level.  
The Veteran underwent a surgical lumbar laminectomy in April 1997 
and surgical decompression of the L5 nerve root in May 1997.  A 
September 1997 physical therapy record reflects that he reported 
that the onset of the pain was in February 1997.  

A September 1998 SSA disability determination found the Veteran 
disabled due to his low back disability since February 1997.

A February 2004 VA treatment record reflects that the Veteran 
reported that he had no specific trauma to his back.  He said 
that he woke up one day in 1997 and could not walk.    

Considering the above-cited evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for low back disability must be denied.

As indicated, in this case, the Veteran's STRs do not show a 
chronic low back disability during service.  However, he has 
alleged that he had back pain during service and that the back 
pain continued after service and became progressively worse.  The 
Board recognizes that the Veteran is competent, as a layperson, 
to report that about which he has personal knowledge, to include 
his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, 
however, the Board finds the Veteran's statements attempting to 
show continuity of symptomatology are not credible and, thus, 
cannot serve to provide a basis for a finding of service 
connection for current low back disability.

While the Veteran now contends that he had low back pain during 
service that has continued since that time, the Board notes that 
on the April 1968 Report of Medical History, the Veteran denied 
having any back problems.  Furthermore, medical records 
associated with the herniated disc and 1997 surgeries reflect 
that the Veteran reported that the onset of the back pain was in 
1997 - that he simply woke up one day and could not walk.  The 
Board finds that a Veteran's contemporaneous statements to 
physician or other medical professional, made in connection with 
treatment, are more credible than those made in furtherance of a 
claim for benefits.  Accordingly, the Board finds that the 
Veteran's more recent assertions that his back  pain has existed 
since service are not supported by or are simply inconsistent 
with the documented evidence of record, and are not credible. 

The Board also notes that the first medical evidence of any back 
disability-the herniated disc diagnosed in 1997-was 
approximately 29 years after the Veteran separated from service.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Furthermore, there is no medical evidence or opinion even 
suggesting a medical nexus between current back disability and 
the Veteran's service, and  neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.

2.  Psychiatric Disability

In May 2005, the Veteran filed a claim for service connection for 
major depression secondary to chronic back pain.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In this case, as discussed above, service connection has not been 
established for a low back disability; hence, there is no basis 
for an award of service connection for a psychiatric disability 
on a secondary basis.  

The Board notes that it appears that the RO also considered the 
Veteran's claim for service connection for a psychiatric 
disability other than PTSD on a direct basis; hence, to give the 
Veteran every consideration, the Board will do so, as well.  
However, direct service connection for a psychiatric disability 
other than PTSD also is not established.

The Veteran's STRs reflect no  findings or diagnosis of any 
chronic psychiatric disability during service.  On his April 1968 
Report of Medical History, the Veteran checked "yes" to having 
a history of "nervous trouble of any sort."  

Post service, a November 1999 VA treatment record reflects that 
the Veteran reported that he was depressed and that things were 
not going right; he asked for a referral to the mental health 
clinic.  The impression was probable depression.  A November 1999 
Discharge Summary reflects that the Veteran said that he first 
began having back problems two years ago, which required surgery 
and resulted in disability.  He said that he lost his job and had 
been becoming increasingly depressed.  This diagnosis was major 
depressive disorder.

A March 2000 private treatment record reflects that the Veteran 
was diagnosed with major depressive illness, generalized anxiety 
disorder, and posttraumatic stress disorder (PTSD).  The Veteran 
reported that although he was not in combat or Vietnam, he heard 
stories from other soldiers and that he began internalizing a lot 
of the stories and having nightmares about events he did not 
witness.  He said that these symptoms caused him to be depressed.  

A December 2003 VA treatment record reflects that the Veteran 
reported that he had inpatient treatment for depression.  He said 
that he his military experience changed him because it was 
something different, but that he did not bother him and he did 
not think about it anymore.  He primarily complained of chronic 
low back pain.  He said that he was not taking any medications 
for psychiatric symptoms and was not depressed.  His mood was 
euthymic and he reported that he was happy.  He was diagnosed 
with pain disorder associated with psychological factors and 
general medical condition - chronic.  He was seen by a 
psychiatrist in January, April, June, and October 2004, for pain 
related to low back disability.

In this case, although the Veteran complained of nervous trouble 
in April 1968, there is no evidence of a chronic psychiatric 
disability during service.  Moreover, the Veteran has not alleged 
nor does the evidence show continuity of symptomatology since 
service.  

Moreover, the Veteran was first diagnosed with a psychiatric 
disability (major depression) in November 1999-more than 30 
years after he was discharged from service.  The Board points out 
that the passage of many years between discharge from active 
service and documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection. See 
Maxson, 12 Vet. App. at 453.  

It is significant to note that, although the Veteran has been 
diagnosed with depression, generalized anxiety disorder, and PTSD 
in the past, since filing his claim for service connection, there 
has been no evidence of any treatment for psychiatric disability.  
The most recent VA treatment records, dated in 2003 and 2004, 
reflect only a diagnosis of chronic pain disorder associated with 
low back disability (for which service connection has not been 
established); the Veteran then denied depression.  

However, even if the Board was to assume, arguendo, that the 
Veteran continues to suffer from a psychiatric disability other 
than PTSD, neither the Veteran nor his representative has 
presented or identified any existing medical evidence or opinion 
suggesting a direct relationship between any such disability and 
the Veteran's military service. 

3.  Both Claims for Service Connection

In addition to the evidence discussed above, the Board notes 
that, to whatever extent statements by the Veteran, his friends, 
his family members, and/or his representative have been offered 
for the purpose of establishing either current disability or that 
there exists a medical nexus between such a disability and 
service, such evidence provides no basis for allowance of either 
claim.   Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As neither the Veteran nor any of 
the above-mentioned individuals is shown to be other than a 
layperson without appropriate medical training and expertise, 
none is competent to render a probative (persuasive) opinion on 
such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection must be denied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009). 

In this case, the Veteran has no service-connected disabilities, 
to include for low back and psychiatric disabilities, the claims 
for which have herein been denied.  As such, there is no legal 
basis upon which to award a TDIU.  Under these circumstances, the 
Board has no alternative but to deny the claim for a TDIU as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disability other than PTSD, 
to include as secondary to low back disability, is denied.

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


